Citation Nr: 0109727	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-00 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  Upon reviewing the record, 
the Board is of the opinion that additional development is 
warranted.  Therefore, the disposition of the issue of 
entitlement to an evaluation in excess of 50 percent for PTSD 
will be held in abeyance pending further development by the 
RO, as requested below.

In his December 1999 substantive appeal (Form 9), the veteran 
indicated that he desired a hearing before the Board in 
Washington, D.C.  However, in January 2001 correspondence, 
the veteran withdrew this request.  In view of the foregoing, 
the Board is satisfied that the veteran's Central Office 
hearing request has been withdrawn.  38 C.F.R. § 20.704(d), 
(e) (2000).

Finally, based on statements in the Form 9, it appears that 
the veteran wishes to raise the claim of entitlement to 
service connection for depression and anxiety secondary to 
his service-connected PTSD.  As this claim has not been 
adjudicated by the RO, it is referred back to the RO for 
appropriate initial consideration.  See Parker v. Brown , 7 
Vet. App. 116 (1994).


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Service administrative records show that the veteran 
performed duty overseas in the Republic of Vietnam.  His 
awards and decorations include a Combat Action Ribbon.

VA and private medical records show treatment for various 
disabilities, including PTSD, from August 1984 to October 
1998.  The veteran reported experiencing nightmares of 
Vietnam during VA outpatient treatment in August 1984.  The 
diagnostic impression was "rule out post Vietnam stress 
syndrome."  The following month, he complained of insomnia 
and occasional nightmares of Vietnam.  A mild generalized 
anxiety disorder was diagnosed.

According to a December 1991 private medical report, the 
veteran was unable to work due to diabetes, hypertension, 
chest pain, and arteriosclerotic heart disease.  The record 
notes that his condition was deteriorating, and indicates 
that the prognosis was poor.

A June 1996 Disability Report indicates that the veteran 
filed a claim for disability benefits with the Social 
Security Administration (SSA).  The record notes that the 
veteran was unable to work due to fatigue, blurred vision, 
hearing problems, dizziness, weakness, poor circulation and 
blackouts.  The veteran explained that he could not stand, 
and reported that his physician instructed him to stay home 
because he was "always sick" and "could collapse any 
time."

In an October 1996 report, the veteran's private physician 
indicated that the veteran was unable to work due to 
"multiple medical illnesses."

An August 1998 VA outpatient treatment record notes a 20-year 
history of employment with the school district, but indicates 
that the veteran had been unable to work since 1996 due to 
"serious medical conditions."  The veteran reported "lots 
of anger" and difficulty sleeping, and explained that he was 
"bothered" by crowds and noises.  The diagnostic impression 
was PTSD.

Anxiety and depression were diagnosed the following month.

During psychiatric treatment in October 1998, the veteran 
gave a 20-year history of employment with the school 
district, but noted that he last worked in 1986.  He 
explained that he was legally separated from his second wife, 
to whom he had been married for 25 years.  The veteran 
reported a family history of mental problems, and indicated 
that his sister was receiving psychiatric treatment.  Current 
complaints included auditory hallucinations, flashbacks, 
nightmares, angry outbursts, irritability, and feelings of 
isolation.  The veteran denied homicidal or suicidal 
ideations.  The final assessment was moderately severe 
depression with psychiatric and PTSD symptoms.

In October 1998, the veteran filed a claim of entitlement to 
service connection for PTSD.

A December 1998 VA outpatient treatment record notes 
diagnoses of schizophrenia and depression.  The veteran 
received treatment for PTSD, depression, and schizophrenia 
the following month.

During a March 1999 VA examination, the veteran provided a 
history of continuous psychiatric symptoms since his 
discharge from service.  He explained that his symptoms had 
increased in severity over the years, and were now "quite 
bad."  He related that he was unable to work due to physical 
illness, and was legally separated from his second wife.  The 
veteran reported experiencing flashbacks, and severe 
nightmares of Vietnam.  He explained that he was quite 
avoidant, and could not stand crowds.  He felt exceedingly 
detached from others, and experienced difficulty forming 
strong bonds of affection.  The veteran reported anger, 
irritability, and difficulty sleeping.  He explained that he 
startled readily, and was hypervigilant.  The veteran related 
that he was severely depressed, and had little interest in 
activities.  He denied any recent suicidal thoughts.

The veteran was cooperative and polite on mental status 
examination, and reacted with a great deal of emotional 
expression when talking about his Vietnam experiences.  He 
was oriented times three, and his memory and recall were 
quite good.  His mood was "persistently pervadingly 
depressed."  The veteran's responses were all appropriate, 
and his thoughts were organized, coherent, and logical.  He 
was able to reach a goal without difficulty, and experienced 
no delusions.  The veteran reported auditory hallucinations, 
including whispering voices and voices calling his name.  The 
final assessment was AXIS I : Post-traumatic stress disorder 
with depression.  AXIS II : No diagnosis.  AXIS III : 
Multiple medical problems, including morbid obesity, 
hypertension, and diabetes.  AXIS IV : The veteran's earliest 
stressors included significant stress from his Vietnam combat 
situation, and current stressors included chronic illness, 
extreme morbid obesity, marital discord and isolation.  AXIS 
V : Global Assessment of Functioning (GAF) was 50.  The 
examiner explained that the veteran experienced "serious 
symptoms as well as significant impairment in social 
functioning."

Based on this evidence, a March 1999 rating decision granted 
service connection for PTSD, and assigned a 50 percent 
evaluation.

The veteran complained of nightmares, guilty feelings, 
flashbacks, intrusive thoughts, crying spells, 
hypervigilance, and anger outbursts during VA treatment in 
May 1999.  The diagnostic impression was PTSD with 
depression.  A July 1999 VA outpatient treatment record notes 
a diagnosis of PTSD, depression and schizophrenia.

The veteran sought an increased rating for his service-
connected PTSD in July 1999.  He explained that the disorder 
had increased in severity, and requested a current VA 
examination.

During VA outpatient treatment in August 1999, the veteran 
reported auditory hallucinations.  The final assessment was 
moderately severe PTSD with depression.

A September 1999 rating decision continued the 50 percent 
evaluation of the veteran service-connected PTSD.  The 
veteran filed a notice of disagreement (NOD) with this 
decision the following month, and submitted a substantive 
appeal (Form 9) in December 1999, perfecting his appeal.  In 
the Form 9, the veteran maintained that he was totally 
disabled as a result of his service-connected PTSD, and was 
unable to retain employment due to the disorder.  In 
addition, he asserted that his severe anxiety and depression 
were related to his service-connected PTSD

A review of the claims folder reveals that relevant evidence 
in support of the veteran's claim may exist or could be 
obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issue of 
entitlement to an increased rating for PTSD pending a remand 
of the case to the RO for further development.

It appears that the veteran applied for SSA disability 
benefits in June 1996.  However, records from the SSA have 
not been associated with the veteran's claims folder.  
Although any SSA decision would not be controlling, it is 
certainly pertinent to the veteran's appeal.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to 
assist includes obtaining SSA decision and supporting medical 
records pertinent to VA claim), and Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination 
of disability but must provide reasons or bases regarding 
such determination).

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all medical records in the 
possession of SSA, and any additional outstanding VA or 
private treatment records.  It should be further noted that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) (to be codified at 38 U.S.C.A. § 5103A(c)), 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile (to be codified at 38 U.S.C.A. 
§ 5103A(b)(3)).

The Board notes that in addition to his service-connected 
PTSD, the veteran has been diagnosed with major depression, 
schizophrenia, and an anxiety disorder.  The medical evidence 
is currently unclear as to the connection, if any, between 
major depression, schizophrenia, an anxiety disorder, the 
veteran's service-connected PTSD, and service.  The United 
States Court of Appeals for Veterans Claims (Court) has held, 
in substance, that where service connection is in effect for 
one diagnosis involving some component of an anatomical or 
functional system, and there are additional diagnoses 
concerning pathology of that system of record, there must be 
evidence that permits the adjudicators to distinguish between 
manifestations that are service connected and those that are 
not.  See generally Waddell v. Brown, 5 Vet. App. 454, 456-57 
(1993).  The Court has found that this requirement is 
mandated by the duty of the VA to assist a veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000).

Finally, because the veteran indicated that his service-
connected PTSD has increased in severity since the March 1999 
VA examination, the Board finds that another VA examination 
should be scheduled to determine the nature and severity of 
the veteran's psychiatric disorder.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his 
psychiatric disorder that are not 
currently a part of the record.  After 
any necessary information and 
authorization are obtained from the 
veteran, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.  The RO is again 
advised that efforts to obtain VA records 
should continue until they are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile (38 U.S.C.A. § 5103A(b)(3)).

3.  The RO should also make every effort 
to obtain a copy of all records relating 
to the veteran's claim with the SSA.  The 
RO should contact the SSA and request a 
copy of any decision on the merits of a 
claim and copies of any medical records 
reviewed in reaching that determination.  
If the SSA has made no decision or has no 
records, this should be documented in the 
record.  The attention of the SSA should 
be invited respectfully to 38 U.S.C.A. § 
5106 (West 1991 & Supp. 2000).

4.  After any necessary information and 
authorization are obtained from the 
veteran, the RO should take all 
reasonable measures to obtain his 
employment records from his former 
employer, the school district.

5.  The RO should arrange for a 
psychiatric examination of the appellant 
for the purpose of ascertaining the 
extent of severity of all service-
connected pathology related to his PTSD.  
All necessary special studies or tests 
are to be accomplished, including a 
social and industrial survey.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should include a detailed account of all 
pathology found to be present.

If there are psychiatric disorders 
present other than PTSD, the examiner 
should reconcile the diagnoses, and 
provide an opinion based upon the 
examination and a review of the record as 
to the degree of medical probability that 
any other disorder is causally related to 
service or service-connected disability.

If there is an additional psychiatric 
disorder or disorders not related to 
service or service-connected disability, 
and this additional disorder or disorders 
produce symptomatology, the examiner is 
requested to provide an opinion as to 
which symptoms are attributable to 
service-connected disabilities and which 
are not.  If such distinction can not be 
made, it should be so specified.

As part of the examiner's review of the 
claims file, the examiner should take 
note of prior Global Assessment of 
Functioning Scale (GAF) numerical code 
assignments as provided in the Diagnostic 
and Statistical Manual for Mental 
Disorders (Fourth Edition) (DSM-IV), as 
they relate to prior diagnoses.  The 
examiner should then assign a GAF 
numerical code provided in the DSM-IV.  
It is imperative that the physician 
include a definition of the numerical 
code assigned under DSM-IV in order to 
assist the RO and the Board to comply 
with the requirements of Thurber v. 
Brown, 5 Vet. App. 119 (1993).

The examiner must be requested to express 
an opinion as to the impact of the 
service-connected psychiatric disorder on 
the veteran's ability to obtain and 
retain substantially gainful employment.

The veteran is advised that this 
examination may provide findings and 
opinions that are vital to his claim and 
that a failure to report and cooperate 
with the examination may have adverse 
consequences to his claim.  Derwinski v. 
Connolly, 1 Vet. App. 566 (1991).  
Moreover, under 38 C.F.R. § 3.655 (2000), 
where a claimant fails without good cause 
to appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination report and the required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
evaluation in excess of 50 percent for 
the veteran's service-connected PTSD.  If 
the veteran's claim remains denied, he 
and his representative should be provided 
with a Supplemental Statement of the 
Case, which includes any additional 
pertinent law and regulations.  The 
veteran should then be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


